SCPW-14-0000523
                                                    Electronically Filed
          IN THE SUPREME COURT OF THE STATE OF HAWAI#I
                                                    Supreme Court
                                                    SCPW-14-0000523
                   ALLENE KAPLAN, Petitioner,       04-APR-2014
                                                    12:29 PM
                               vs.

                 THE HONORABLE GREG K. NAKAMURA,
        Judge of the Circuit Court of the Third Circuit,
                        Respondent Judge,

                                and

                STANLEY MARTIN LEHMAN, Respondent.


                        ORIGINAL PROCEEDING
                      (CIV. NO. 11-1-000146)

               ORDER DENYING PETITION FOR WRIT OF
                PROHIBITION AND WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ., and
       Circuit Judge Kubo, assigned by reason of vacancy)

          Upon consideration of petitioner Allene Kaplan’s

petition for a writ of prohibition and a writ of mandamus, filed

on March 5, 2014, the documents submitted in support thereof, and

the record, it appears that petitioner fails to demonstrate that

she has a clear and indisputable right to the requested

extraordinary relief, and petitioner has alternative means to

seek relief.   Petitioner, therefore, is not entitled to a writ of

prohibition or a writ of mandamus.    See Kema v. Gaddis, 91

Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a writ of mandamus is

an extraordinary remedy that will not issue unless the petitioner

demonstrates a clear and indisputable right to relief and a lack

of alternative means to redress adequately the alleged wrong or
obtain the requested action); Honolulu Advertiser, Inc. v. Takao,

59 Haw. 237, 241, 580 P.2d 58, 62 (1978) (a writ of mandamus and

a writ of prohibition are extraordinary remedies meant to, among

other things, restrain a judge of an inferior court from acting

beyond or in excess of his or her jurisdiction; they are not

intended to supersede the legal discretionary authority of the

trial courts, cure a mere legal error, or serve as a legal remedy

in lieu of normal appellate procedure).   Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

prohibition and a writ of mandamus is denied.

          DATED: Honolulu, Hawai#i, April 4, 2014.

                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Edward H. Kubo, Jr.